﻿It gives me great pleasure
to offer Foreign Minister Hennadiy Udovenko of Ukraine
the felicitations of my delegation on his assumption of the
presidency of the General Assembly at its fifty-second
session. I am confident that, under his experienced
leadership, we will achieve substantive progress in our
work.
I should also like to pay tribute to his predecessor,
Mr. Razali Ismail, for the skilful manner in which he
guided our deliberations during an extraordinarily busy
year. His purposeful and decisive stewardship secured the
success of the fifty-first session of the General Assembly.
I join other members in commending our Secretary-
General, Mr. Kofi Annan, for his report “Renewing the
United Nations: A Programme for Reform”. His initiative
deserves our praise and the recommendations in the report
merit our serious consideration.
Since we met last year, world developments have
continued to show a mixture of bright promise, new
7


challenges and pervasive uncertainty. The post-cold-war era
has opened up new possibilities for the solution of
persistent problems and conflicts and the pursuit of a global
agenda for peace and development. In various parts of the
world, protagonists have shown a desire to resolve their
differences through dialogue and negotiations. Globalization
has raised the hopes of mankind for equitably shared
prosperity.
Yet, intra-State conflicts continue to rage in many
parts of the world even as the international community
faces a multitude of new and unpredictable threats and
challenges. Despite significant strides in limiting
armaments, the destructive power of nuclear weapons
continues to pose a threat to all life on Earth. Poverty and
backwardness hold dominion over vast areas of the
developing world, while the developing countries are
increasingly marginalized in international economic
decision-making.
We cannot hope to rid the world of these systemic
problems unless we can devise an effective system of
global governance capable of managing the impact of
globalization and interdependence, fulfilling the interlinked
demands of peace, security and development, and
reconciling the competing interests of a constantly widening
range of actors in international affairs. For that system of
global governance to be effective and universally accepted,
it must have for its central mechanism and source of
legitimacy a United Nations revitalized through a process
of judicious reform and democratization.
My delegation has therefore welcomed the United
Nations reform package that the Secretary-General
presented to the General Assembly last July. We support
the endeavour to transform the leadership and management
structure of the Organization so that it can address the
challenges of the new millennium with a greater sense of
purpose, effectiveness and efficiency. We commend the
proposal to promote sustained and sustainable development
through, inter alia, the creation of a “development
dividend” by shifting resources to development activities,
especially those for poverty alleviation.
We attach great importance to the proposed measure
to overcome the financial crisis of the Organization through
the creation of a revolving credit fund pending the
attainment of a permanent solution to the crisis. Just as
crucial is the idea of enhancing the effectiveness of the
United Nations in disarmament activities by establishing a
new department for disarmament and arms regulation, to be
headed by an Under-Secretary-General. That new
department, however, should squarely address the
question of nuclear disarmament as a priority issue and
not only the non-proliferation of weapons of mass
destruction.
We also welcome the efforts to improve the
Organization's ability to deploy peacekeeping and other
field operations more rapidly, enhance the United Nations
capacity for post-conflict peace-building, strengthen
international efforts to combat drugs, crime and terrorism,
and bolster international response to global humanitarian
needs. The reorganization and restructuring of the human
rights secretariat is also timely and appropriate. However,
the idea of extending human rights activities by
integrating them into all United Nations activities and
programmes entails careful study. Hence, Indonesia stands
ready to participate constructively in the detailed
discussions on the proposed reform package which will
take place during this Assembly.
Of equally vital concern is the question of the
reform and expansion of the Security Council so as to
reflect the realities of today and to accommodate the basic
interests of the developing countries which comprise the
overwhelming majority in the Organization. On the
expansion of membership of the Council, our view is well
known: that new permanent members should be chosen
not only on the basis of equitable geographic
representation, but also on the basis of a set of criteria
such as political, economic and demographic weight; their
capability and their track record of contributing to the
promotion of peace both regionally and globally; and their
commitment to assume responsibilities inherent to
permanent membership. And we should first discuss and
agree on this set of criteria before we determine who
represents which region or which group of Member
countries. We should not put the cart before the horse.
In this regard, predetermined numerical limitations
would unduly restrict and possibly distort the
representative value of the expansion of the Security
Council. The African Member countries have indicated
that they would like to have two permanent seats
representing their region. By the same token, we believe
that it is legitimate that the new composition of the
Security Council should have two new permanent
members from among the developing countries of the
Asian continent.
As emphasized by the Ministerial Conference of the
Movement of Non-Aligned Countries, held last April in
New Delhi, there should be no partial or selective
8


expansion of the membership of the Security Council to the
detriment of the developing countries, and efforts to
restructure the Council should not be subject to any
imposed time-frame, for although the issue is urgent it
should not be decided before there is general agreement.
The Foreign Ministers of the Non-Aligned Movement also
stressed that the use of the veto should be curtailed with a
view to its eventual elimination, and that the improvement
of the working methods of the Council should be given
equal importance.
While we are deeply engaged in this process of reform
we must not lose sight of the fundamental goals that
impelled us to undertake it in the first place: to enhance the
Organization's ability to foster development and to address
the root causes of poverty and conflict. Reform should not
become a euphemism for budget slashing or an excuse for
certain Member States to renege on their financial
obligations to the Organization. When reforms are in place,
they could indeed ensure optimum use of resources and
generate savings. But they could become meaningless if,
due to insolvency, the United Nations were rendered
incapable of fulfilling its mission.
Much of the insecurity in the world today stems from
the fact that the international community has not been able
to abolish nuclear armaments. The Non-Proliferation Treaty
has been indefinitely extended, but without any guarantee
that the commitment to nuclear disarmament will be
honoured. We are also dismayed that the Comprehensive
Nuclear-Test-Ban Treaty does not effectively prohibit
nuclear testing in all environments and for all time, without
loopholes or exceptions.
Nevertheless, we signed the Treaty in the hope that the
nuclear Powers on their own would refrain from testing
through simulation. That hope has been shattered by the
sub-critical tests announced recently by a nuclear-weapon
State. Although these sub-critical tests do not legally violate
the CTBT, they make a travesty of the spirit of the Treaty.
The nuclear Powers should desist from conducting such
tests, as they could lead to the resumption of the nuclear
arms race and its attendant risk of global disaster.
Meanwhile, in South-East Asia, the South-East Asia
Nuclear- Weapon-Free Zone Treaty came into force earlier
this year. We hope that the nuclear-weapon States will also
contribute to regional security by their timely accession to
the relevant Protocol of the Treaty.
In the Middle East we are witnessing a continuing
escalation in Israeli provocative acts. Israel's encroachments
on East Jerusalem, especially in Jabal Abu Ghneim, have
plunged the peace process into deeper crisis and triggered
unrest and tension on the West Bank and the Gaza Strip.
Israel persists in its illegal construction activities, in
blockading Palestinian territory and besieging Palestinian
cities and towns and in withholding funds belonging to
the Palestinian Authority.
The imposition of a harsh regimen of collective
punishment contravenes all international legal norms and
principles and violates the fundamental rights of the
Palestinian people. We must therefore vigorously support
all efforts to restore the momentum of the peace process
and to bring about the resumption of negotiations based
on the provisions of the Declaration of Principles and the
principle of land for peace. And we must continue to
press for progress on the Syrian-Israeli and Lebanese-
Israeli tracks of the peace process, for without such
progress a comprehensive settlement of the Middle East
question is not possible.
In Cambodia, the recent regrettable turn of events,
which resulted in a significant change in the governmental
set-up and political situation has threatened to plunge the
country back into factional strife and instability. The
interests of the Association of South-East Asian Nations
(ASEAN) and Cambodia are inextricably linked, and the
stability of Cambodia is essential to the stability of the
South-East Asian region. Therefore, while ASEAN
reaffirms its commitment to the principle of non-
interference in the internal affairs of other States, it stands
ready to contribute its efforts to help restore political
stability in Cambodia. Accordingly, ASEAN has proposed
the immediate cessation of all armed hostilities and acts
of violence throughout Cambodia and called on the
conflicting parties to resolve their differences amicably.
Indonesia believes that a principled solution can only
be reached through dialogue, with the aim of preserving
the coalition Government that reflects the power-sharing
arrangements resulting from the elections of 1993, held
under the auspices of the United Nations. Furthermore,
free and fair elections should be held as scheduled next
May, with the participation of all Cambodian parties and
political forces as an important element of its success.
Indonesia welcomes the convening of the four-party
talks among the Republic of Korea, the Democratic
People's Republic of Korea, the United States and the
People's Republic of China. We believe that a positive
outcome to these talks will pave the way for the
establishment of a permanent peace mechanism and that
9


the Korean Peninsula Energy Development Organization
(KEDO) will facilitate endeavours towards a lasting
solution to the nuclear issue on the Korean peninsula.
In Bosnia and Herzegovina the implementation of the
Peace Agreement has entered a critical phase. Key
provisions of the Agreement remain unimplemented.
Refugees and displaced persons continue to be denied their
right to return to their pre-war homes. Freedom of
movement has not been restored fully, and discrimination
and harassment are still prevalent. Challenges remain in the
functioning of the common State institutions that are so
vital to unity and reconciliation.
The unravelling of the Peace Accord would have
devastating consequences for Bosnia and Herzegovina and
its neighbours. All concerned should therefore join ranks
and work together to ensure the irreversibility of the peace
process and the full implementation of the Peace Accords.
It is encouraging to note from the World Economic
and Social Survey and other authoritative sources that the
global economy is basically healthy, that growth rates have
risen for the third consecutive year and that such progress
has been more widespread than before. However, we have
no illusions that the global economy has fully recovered
from a protracted period of decline during the past decade.
The echoes of the recession in the 1980s are still
reverberating. Millions in the developing world are still
languishing in wrenching poverty. And this new growth has
had little impact on rates of unemployment and under-
employment. In fact, it would take another 10 years of
similar growth just to recover the gross domestic product
per capita levels of the early 1980s.
Globalization has indeed brought about an
unprecedented surge in international trade, investments and
information flows, but it has also accentuated the inequities
and imbalances of international economic relations. Only
the developed economies have fully benefited from it. The
developing countries as a whole continue to suffer its
negative impact while being marginalized from international
economic decision-making processes in which they could
otherwise seek redress from the inequities weighing down
their development efforts.
Even developing economies that have attained some
measure of dynamism are not immune to the perils of
globalization and liberalization. Given the sharp fluctuations
of international financial flows and currency manipulation
by speculators, economies built through years of patient,
sound and solid fiscal and monetary policies could be
crushed overnight in the anarchy of the globalized market
place. Globalization should, therefore, be managed so as
to soften its impact on vulnerable economies.
Indonesia welcomes the adoption by the General
Assembly of An Agenda for Development, a major
initiative designed to restore the theme of development to
the centre of the operations of the United Nations. The
Agenda provides a comprehensive framework of
principles and measures designed to promote development
as a vital preoccupation of the international community.
It also seeks to restore the centrality of the United
Nations in the pursuit of international cooperation for
development.
Perhaps the greatest constraint to development today
is the dearth of financial resources for development.
While there is an increased emphasis on foreign direct
investment, and this is welcome, the fact remains that
official development assistance constitutes the principal
source of development financing for the majority of the
developing countries. Regrettably, official development
assistance is in sharp decline, and has today reached its
lowest level since target levels were adopted in 1970.
Because many developing countries are unable to attract
adequate volumes of foreign direct investment, the
constriction of official development assistance has taken
an enormous toll on their social and economic
development, particularly in their efforts aimed at
reducing hunger, illiteracy and child mortality. We
therefore support the proposal in the reform package
submitted by the Secretary-General for the creation of an
Office of Development Financing that will pursue this
endeavour full-time in tandem with the proposed
“development dividend”.
The problem of chronic external indebtedness
constitutes another debilitating impediment to
development. Despite various debt relief initiatives in the
past, many developing countries remain crippled by their
debt overhangs. My country has always advocated a once-
and-for-all approach that entails a reduction of
indebtedness to a level that will allow resumption of
development. We therefore support the Heavily Indebted
Poor Countries Initiative of the International Monetary
Fund (IMF) and the World Bank, as it would help some
of the poorest countries escape the vicious cycle of
indebtedness and deprivation and once again take the road
to development. In this context, Indonesia has pledged, as
a concrete expression of this support, $10 million to the
World Bank's Trust Fund for the debt relief of the heavily
indebted poor countries. We also urge that these
10


initiatives be implemented expeditiously and with
flexibility, and that they cover other heavily indebted
countries that are also in dire need of development.
In this era of trade liberalization, and in spite of the
presence of the World Trade Organization (WTO), the
developing countries are finding their comparative
advantage rendered meaningless by an array of non-tariff
barriers, preference-erosion and the misuse of anti-dumping
measures and countervailing duties. Moreover, the
persistent attempts of developed countries to link
international trade issues with extraneous issues, such as
labour standards, amount to a new form of protectionism.
Such insidious obstacles to free and open trade have to be
done away with so that the global economy can benefit
from an equitable, transparent and rule-based multilateral
trading system, with the World Trade Organization as its
embodiment.
Our common aspirations for global economic and
social development will never be realized until all forms of
discrimination are removed from society and opportunity is
afforded equitably to all humanity. The Programme of
Action for the Third Decade to Combat Racism and Racial
Discrimination (1993-2003) should be the vehicle of our
endeavours to end all forms of racism and racial
discrimination. The Beijing Declaration and Platform for
Action, adopted at the Fourth World Conference on
Women, must be vigorously implemented at all levels.
Likewise, implementation of the Copenhagen Declaration
and Programme of Action is essential for the attainment of
a positive environment for enhancing the human condition.
As to the environment, it is regrettable that the special
session of the General Assembly devoted to the review of
the United Nations Conference on Environment and
Development and Agenda 21 has revealed that the
commitments to the Rio Conference and to the Agenda
have not been substantially fulfilled. The international
community, particularly the countries that have the
technological and financial resources, must summon the
political will to bring positive action to support Agenda 21.
Vigorous measures should also be taken in defence of
our human resources and social values against the thrusts of
international crime, drug trafficking and drug abuse. We
therefore remain committed to support the mechanisms of
the United Nations anti-crime and anti-drug programmes.
We look forward to the convening of a special session of
the General Assembly in 1998 to assess the situation and to
develop further ways and means of combating these
international social evils.
In the area of human rights, the United Nations
should continue to strengthen its role as the architect of
a common plan based on a holistic approach toward the
promotion of, and respect for, the inherent dignity of the
human being. At all levels, we must work with all
interested parties, maintain constructive relationships and
foster dialogue and cooperation as the most effective
means of advancing human rights. In this regard,
Indonesia stands ready to cooperate with the High
Commissioner for Human Rights. We also support all
initiatives promoting a more balanced approach to human
rights. In this context, we note with interest the 19-point
Universal Declaration on Human Responsibilities
proposed by the InterAction Council. We agree with
former Australian Prime Minister Malcolm Fraser, the
InterAction Council Chairman, that, if adopted by the
international community, the Declaration on Human
Responsibilities, together with the Universal Declaration
of Human Rights, could serve as twin pillars providing an
ethical base for a just world. Indeed, freedom without
acceptance of responsibility can destroy freedom itself,
whereas when rights and responsibilities are balanced,
freedom is enhanced. We have always held that although
the individual should not be sacrificed in the name of
society, neither should society be allowed to disintegrate
to accommodate the individual. Without this fine balance,
neither rights nor responsibilities can meaningfully exist.
Allow me to take this opportunity to express the
gratitude of my Government to the United Nations
Development Programme (UNDP) for the singular honour
it recently bestowed on Indonesia by formally citing
His Excellency President Soeharto and the people of
Indonesia for
“outstanding accomplishments and commitments to
the significant reduction and continued eradication of
poverty in Indonesia and for making poverty
eradication an overriding theme of national
development efforts.”
This is an honour that Indonesia holds in trust for all
developing countries endeavouring, in spite of their
constraints and adversities, to attain a better life for their
peoples while still contributing to the making of a better
world. With developed and developing nations working
together within the framework of a revitalized United
Nations, we can indeed before too long achieve the final
conquest of the most formidable and tenacious enemy of
humankind, poverty.
11




